Citation Nr: 1007509	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-20 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than July 19, 2006 
for the award of service connection for non-Hodgkin's 
lymphoma.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon.

In his Form 9 substantive appeal received in June 2008, the 
Veteran requested a hearing before the Travel Board at the 
RO.  However, the Veteran withdrew this request in a 
September 2009 statement.  See 38 C.F.R. § 20.702(e) (2009). 
Accordingly, the Board may proceed.


FINDING OF FACT

The first claim of entitlement to service connection for non-
Hodgkin's lymphoma was received by VA on July 19, 2006.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than July 19, 2006, for the award of service connection for 
non-Hodgkin's lymphoma.  38 U.S.C.A. §§ 5107, 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 
3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  When an application for disability compensation is 
received within one year of the date of the veteran's 
discharge or release from service, the effective date of such 
award shall be the day following the veteran's release.  
38 U.S.C.A. § 5110(b)(1). 

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has 
already been allowed, certain submissions will be accepted as 
an informal claim such as a report of examination or 
hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  
Furthermore, any communication or action indicating an intent 
to apply for VA benefits from a claimant or representative 
may be considered an informal claim provided that such 
informal claim identify the benefit being sought.  38 C.F.R. 
§ 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992).

The Veteran contends that he should be granted an earlier 
effective date for his service-connected non-Hodgkin's 
lymphoma.  He has suggested that the effective date should be 
the date of the earliest diagnosis of non-Hodgkin's lymphoma 
in April 2006 or should be sometime in the summer of 2005 
when he first began experiencing symptoms.  The Veteran has 
strongly expressed his dissatisfaction with the fact that he 
was never advised that he might develop a disease as a result 
of his exposure to herbicides while serving in Vietnam.  
Thus, he was unaware that he could receive free treatment 
from VA and instead spent "thousands of dollars on 
healthcare at a civilian hospital in San Diego."  He has 
indicated the onus of filing a compensation claim is a heavy 
burden to place on a Veteran suffering through cancer and its 
difficult and painful treatments.

He also believes the division of VA into separate functions 
for compensation and medical care delayed the filing of his 
claim.  However, it appears that during his first contact 
with a VA medical professional on July 19, 2006, for an Agent 
Orange registry examination, he was advised that his non-
Hodgkin's lymphoma was considered related to Agent Orange and 
that he should apply for compensation benefits.  He filed his 
claim the same day.

On July 19, 2006, the Veteran filed a new claim for service 
connection for non-Hodgkin's lymphoma.  An October 2006 RO 
rating decision awarded the Veteran service connection for 
non-Hodgkin's lymphoma at a disability evaluation of 100 
percent.  The 100 percent rating was effective July 19, 2006, 
the date of receipt of the claim for service connection for 
non-Hodgkin's lymphoma.  

The Veteran acknowledges that he made no requests, either 
formal or informal, to claim service connection for non-
Hodgkin's lymphoma prior to July 19, 2006.  The Board is 
sympathetic to the Veteran's situation; however, as indicated 
above, the legal authority governing effective dates is clear 
and specific, and the Board is bound by such authority.  
Under the circumstances in this case, the appropriate 
effective date for the grant of service connection for non-
Hodgkin's lymphoma is the date of receipt, July 19, 2006, of 
the Veteran's claim for benefits.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Thus, there is no legal basis for 
assignment of any earlier effective date and the claim for an 
earlier effective date for the grant of service connection is 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Duties to Notify and to Assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in August 2006 and February 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran provided 
private treatment records.  The Veteran was afforded VA 
examinations in August 2006, May 2007, October 2008, and 
April 2009.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  


ORDER

The appeal is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


